Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00780-CV

                             MEDICAL WASTE RECOVERY, INC.,
                                       Appellant

                                                  v.

                     SOUTH TEXAS BLOOD AND TISSUE CENTER, INC.,
                                     Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2011-CI-19475
                          Honorable Cathleen M. Stryker, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: February 20, 2013

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed an agreed motion to dismiss this appeal. We grant the motion. See TEX.

R. APP. P. 42.1(a)(1). We order all costs assessed against appellant. See TEX. R. APP. P.

42.1(d)(absent agreement of the parties, costs are taxed against appellant).



                                                       PER CURIAM